DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 5/10/2021. Currently, claims 2, 43-57, 59 and 62-72 are pending in the application. Claims 1, 3-42, 58, 60 and 61 are cancelled by Applicant. New claims 67-72 are added by Applicant. Claim 2 is withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II and Species II, claims 43-57, 59 and 62-65 in the reply filed on 5/10/2021 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “18.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chewing pad” (see claim 54) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more spacers” (see claims 59 and 63) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 73 has been renumbered 72.
Claims 43 and 53 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the appliance” should be amended to recite ---the mandibular appliance---.  Appropriate correction is required.
Claims 48, 54, 69 and 72 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the buccal tubes” should be amended to recite ---the two buccal tubes---.  Appropriate correction is required.
Claim 57 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the frequency” in line 1 should be amended to recite ---the muscle-soothing or healing frequency---.  Appropriate correction is required.
Claims 59 and 62 are objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the mouth and jaw joints” in lines 1-2 of the ---.  Appropriate correction is required.
Claim 62 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a user’s lower jaw and teeth” in lines 2-3 of the claim should be amended to recite ---the user’s lower jaw and teeth---.  Appropriate correction is required.
Claim 68 is objected to because of the following informalities:  in order to correct a typographical error, “the mandibular applicant” should be amended to recite ---the mandibular appliance---.  Appropriate correction is required.
Claims 70-72 are objected to because of the following informalities:  in order to improve the clarity of the claim(s), all recitations of “a user’s mouth over time” should be amended to recite ---the user’s mouth over time---.  Appropriate correction is required.
Claim 72 is objected to because of the following informalities:  in order to correct a typographical error, “the buccal tubes of the mandibular appliance includes contain a medicament” should be amended to recite ---the buccal tubes of the mandibular appliance contain a medicament---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 59 recites “the mandibular appliance of any of claims 43-57.” Since the claim does not recite the specific structure of the mandibular appliance, the metes and bounds of the claim are unclear. Applicant should amend claim 59 to recite the specific structure of the mandibular appliance to avoid this error.
Claims 62-65 and 70-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 62 recites “the mandibular appliance of any of claims 43-57.” Since the claim does not recite the specific structure of the mandibular appliance, the metes and bounds of the claim are unclear. Applicant should amend claim 62 to recite the specific structure of the mandibular appliance to avoid this error. Claims 63-65 and 70-72 depend on claim 62 and therefore, include the same error.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 48-57, 59 and 62-72 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 48-57, 59 and 62-72 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 48 recites “the buccal tubes comprise bulges at the lower molar area,” which is a claim limitation indicating that Applicant is attempting to claim the lower molar area (which id non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 49-57, 59 and 62-72 depend on claim 48 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-45, 47-54, 59, 62-64 and 66-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (US 3,818,906) in view of Hawkins (US 2013/0087157).
In regards to claims 43 and 48, Stubbs teaches in Figures 1-3, column 1, lines 60-62 and column 2, lines 27-33 two buccal members (wings 12, 13; shown in Figure 1 to engage the user’s buccal anatomy in use) extending from a central anterior portion of the user’s lower jaw rearwardly along opposite mandibular buccinators when mounted to the user’s lower jaw (as shown in Figure 1; column 2, lines 27-33 teaches “the mouthpiece 10 is curved generally to the configuration of a person's lower jaw and is inserted into the mouth with the central portion 11 located between the lower lip and the lower incisor teeth, while the side portions 12 and 13 extend rearwardly to a position between the cheeks and the molars”); and an anterior deprogrammer (central portion 11, neck 17, recesses 18; Figures 1 and 2 show the central portion 11, neck 17 and recesses 18 being positioned at the front, anterior end of the mouthpiece 10 in use) connected to (as shown in Figures 2 and 3; column 1, lines 60-62 teaches “a relatively thin narrow central portion 11 integrally connected to outwardly extending enlarged side portions or wings 12 and 13”) the two buccal members (wings 12, 13) and configured to cover a biting portion of one or more lower incisors when mounted to the user’s lower teeth (column 2, lines 22 teaches “the tab 15 [which includes neck 17 and recesses 18] extends over the incisors”).
Stubbs does not teach that the two buccal members are configured as two buccal tubes; wherein the buccal tubes comprise bulges at the lower molar area.
However, Hawkins teaches in Figure 6 an analogous device (mouthguard 600) wherein the two buccal members (left and right arms of mouthguard 600, supplement cavities 602, passage 630) are configured as two buccal tubes (inasmuch as the left and right arms of mouthguard 600 include tubular passage 630, as shown in Figure 6); 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the two buccal members of Stubbs to be configured as two buccal tubes; wherein the buccal tubes comprise bulges at the lower molar area as taught by Hawkins because this element is known to enable the two buccal members to selectively supply a therapeutic supplement to the user as desired, as Hawkins teaches in [0020] and [0037-0038].
In regards to claim 44, Stubbs and Hawkins teach the apparatus of claim 43. Stubbs teaches in Figures 1-3 a lingual lift pad (head 16) extending inwardly from (as shown in Figures 1 and 2) the anterior deprogrammer (central portion 11, neck 17, recesses 18) and configured to contact the ventral surface of the tongue when mounted to the user’s lower jaw and teeth (the ventral surface of the user’s tongue is capable of being positioned on the head 16 when the mouthpiece 10 is in use; column 2, lines 33-35 teaches that “the tab 15 [which includes head 16] extends over the incisors and into proximity with the tongue”).
In regards to claim 45, Stubbs and Hawkins teach the apparatus of claims 43 and 44. Stubbs teaches in Figures 1 and 2 that the lingual lift pad (head 16) is configured to extend downward and inward (as shown in Figure 2) from the anterior deprogrammer (central portion 11, neck 17, recesses 18), so as to not uncomfortably 
In regards to claim 47, Stubbs and Hawkins teach the apparatus of claim 43. Stubbs teaches in column 2, lines 9-13 that the anterior deprogrammer (central portion 11, neck 17, recesses 18) comprises a hinge (recesses 18; column 2, lines 9-13 teaches that recesses 18 “provide a portion of reduced thickness and increased flexibility” and therefore, recesses 18 function as a hinge) such that an angle of an upper surface of the anterior deprogrammer (central portion 11, neck 17, recesses 18) can be adjusted (as taught in column 2, lines 9-13, neck 17 can be flexed about recesses 18 in order to adjust an angle of an upper surface thereof).
In regards to claim 49, Stubbs and Hawkins teach the apparatus of claims 43 and 48. Stubbs does not teach that the bulges are fluid-filled.
However, Hawkins teaches in [0018] and [0037] an analogous device wherein the bulges (supplement cavities 602; supplement cavities 602 are shown in Figure 6 to bulge outward from passage 630) are fluid-filled ([0037] teaches that supplement cavities 602 can be filled with supplement in the form of a liquid).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bulges of Stubbs as modified by Hawkins such that the bulges are fluid-filled as taught by Hawkins because this element 
In regards to claim 50, Stubbs and Hawkins teach the apparatus of claims 43 and 48. Stubbs does not teach that the bulges are gel-filled.
However, Hawkins teaches in [0018] and [0037] an analogous device wherein the bulges (supplement cavities 602; supplement cavities 602 are shown in Figure 6 to bulge outward from passage 630) are gel-filled ([0037] teaches that supplement cavities 602 can be filled with supplement in the form of a gel).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bulges of Stubbs as modified by Hawkins such that the bulges are gel-filled as taught by Hawkins because this element is known to supply a therapeutic supplement to the user as desired, as Hawkins teaches in [0020] and [0037-0038].
In regards to claim 51, Stubbs and Hawkins teach the apparatus of claims 43 and 48. Stubbs does not teach that the bulges are fiber filled.
However, Hawkins teaches in [0018] and [0037] an analogous device wherein the bulges (supplement cavities 602; supplement cavities 602 are shown in Figure 6 to bulge outward from passage 630) are fiber-filled ([0037] teaches that supplement cavities 602 can be filled with supplement in the form of a strip; a strip can be considered a “fiber” inasmuch as a strip is an elongated, narrow structure that resembles a fiber; see attached definition of “fiber”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bulges of Stubbs as modified by 
In regards to claim 52, Stubbs and Hawkins teach the apparatus of claims 43 and 48. Stubbs does not teach that the bulges are medicament filled.
However, Hawkins teaches in [0037] and claim 4 an analogous device wherein the bulges (supplement cavities 602; supplement cavities 602 are shown in Figure 6 to bulge outward from passage 630) are medicament filled ([0037] teaches that the supplement cavities are filled with supplement; claim 4 teaches that the supplement contains vitamins, which is a medicament).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the bulges of Stubbs as modified by Hawkins such that the bulges are medicament filled as taught by Hawkins because this element is known to provide a nutritional supplement to the user in order to promote the health of the user.
In regards to claim 53, Stubbs and Hawkins teach the apparatus of claim 43. Stubbs teaches in Figures 1 and 2 that the appliance (mouthpiece 10) is configured to not cover a chewing surface of a user’s molars when mounted in a user’s lower jaw and teeth (as shown in Figures 1 and 2, mouthpiece 10 does not include a structure that is capable of extending on top of a chewing surface of a user’s molars when mounted in a user’s lower jaw and teeth).
In regards to claim 54, Stubbs and Hawkins teach the apparatus of claim 43. Stubbs does not teach a chewing pad configured to cover a chewing surface of a 
However, Hawkins teaches in Figure 6 an analogous device with a chewing pad (top surface of mouthguard 600 positioned above supplement cavities 602 and passage 630) configured to cover a chewing surface of a portion of the user’s molar or bicuspid teeth when mounted in the user’s lower jaw (as shown in Figure 6), the chewing pad connected to (as shown in Figure 6) the buccal tubes (inasmuch as the left and right arms of mouthguard 600 include tubular passage 630, as shown in Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Stubbs as modified by Hawkins to include a chewing pad configured to cover a chewing surface of a portion of the user’s molar or bicuspid teeth when mounted in the user’s lower jaw, the chewing pad connected to the buccal tubes as taught by Hawkins because this element is known to enable the user to control the rate of supplement release from the device by chewing, as Hawkins teaches in [0022].
In regards to claim 59, Stubbs teaches in Figures 1-3, column 1, lines 60-62 and column 2, lines 9-13 and 27-33 two buccal members (wings 12, 13; shown in Figure 1 to engage the user’s buccal anatomy in use) extending from a central anterior portion of the user’s lower jaw rearwardly along opposite mandibular buccinators when mounted to the user’s lower jaw (as shown in Figure 1; column 2, lines 27-33 teaches “the mouthpiece 10 is curved generally to the configuration of a person's lower jaw and is inserted into the mouth with the central portion 11 located between the lower lip and the lower incisor teeth, while the side portions 12 and 13 extend rearwardly to a position one or more spacers (head 16) configured to securely mount over (as shown in Figure 3, head 16 is attached to the top of central portion 11/neck 17/recesses 18) the anterior deprogrammer (central portion 11, neck 17, recesses 18) to increase a height of (head 16 being attached to the top of central portion 11/neck 17/recesses 18 increases the height thereof, as shown in Figure 3) the anterior deprogrammer (central portion 11, neck 17, recesses 18).
Stubbs does not teach that the two buccal members are configured as two buccal tubes; wherein the buccal tubes comprise bulges at the lower molar area.
However, Hawkins teaches in Figure 6 an analogous device (mouthguard 600) wherein the two buccal members (left and right arms of mouthguard 600, supplement cavities 602, passage 630) are configured as two buccal tubes (inasmuch as the left and right arms of mouthguard 600 include tubular passage 630, as shown in Figure 6); wherein the buccal tubes (inasmuch as the left and right arms of mouthguard 600 include tubular passage 630, as shown in Figure 6) comprise bulges (supplement cavities 602; supplement cavities 602 are shown in Figure 6 to bulge outward from 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the two buccal members of Stubbs to be configured as two buccal tubes; wherein the buccal tubes comprise bulges at the lower molar area as taught by Hawkins because this element is known to enable the two buccal members to selectively supply a therapeutic supplement to the user as desired, as Hawkins teaches in [0020] and [0037-0038].
In regards to claim 62, Stubbs and Hawkins teach providing the apparatus of claim 43 as detailed above. Stubbs teaches in Figure 1 and column 2, lines 27-33 mounting the mandibular appliance (mouthpiece 10) to a user’s lower jaw and teeth (as shown in Figure 1; column 2, lines 27-33 teaches “the mouthpiece 10 is curved generally to the configuration of a person's lower jaw and is inserted into the mouth with the central portion 11 located between the lower lip and the lower incisor teeth, while the side portions 12 and 13 extend rearwardly to a position between the cheeks and the molars;” claim 1 teaches that the mouthpiece 10 fits “between the cheeks and the molar teeth of the lower jaw of the user”).
In regards to claim 63, Stubbs and Hawkins teach the method of claim 62. Stubbs teaches in Figure 6 and column 2, lines 7-15 mounting (column 2, lines 7-8 teaches “a head 16 connected by a reduced neck 17 to the central portion [11]”) or demounting (by reducing the size of head 16 along score line 19, as taught in column 2, lines 13-15) one or more spacers (head 16) over the anterior deprogrammer (central portion 11, neck 17, recesses 18) to increase (head 16 being attached to the top of 
In regards to claim 64, Stubbs and Hawkins teach the method of claim 62. Stubbs teaches in column 2, lines 9-11 adjusting an angle of (by facilitating flexible movement of) an upper surface of the anterior deprogrammer (central portion 11, neck 17, recesses 18).
In regards to claim 66, Stubbs and Hawkins teach the apparatus of claim 43. Stubbs does not teach that the mandibular appliance comprises a material impregnated with a medicament.
However, Hawkins teaches in Figure 6, [0036] and claim 4 an analogous device wherein the mandibular appliance (mouthguard 600) comprises a material (the material forming mouthguard 600) impregnated with a medicament ([0036] teaches that the mouthguard 600 includes supplement cavities 602 that are filled with supplement; claim 4 teaches that the supplement contains vitamins, which is a medicament).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the mandibular appliance of Stubbs as modified by Hawkins to include a material impregnated with a medicament as taught by 
In regards to claim 67, Stubbs and Hawkins teach the apparatus of claim 43. Stubbs does not teach a medicament in the mandibular appliance.
However, Hawkins teaches in Figure 6, [0036] and claim 4 an analogous device with a medicament ([0036] teaches that the mouthguard 600 includes supplement cavities 602 that are filled with supplement; claim 4 teaches that the supplement contains vitamins, which is a medicament) in the mandibular appliance (mouthguard 600).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the mandibular appliance of Stubbs as modified by Hawkins to include a medicament as taught by Hawkins because this element is known to provide a nutritional supplement to the user in order to promote the health of the user.
In regards to claim 68, Stubbs and Hawkins teach the apparatus of claim 43. Stubbs does not teach that the mandibular applicant is hollow and comprises a medicament in the mandibular appliance.
However, Hawkins teaches in Figure 6 and [0036-0037] an analogous device wherein the mandibular applicant (mouthguard 600) is hollow (at supplement cavities 602 and passage 630, which are both hollow structures) and comprises a medicament ([0036] teaches that the mouthguard 600 includes supplement cavities 602 that are 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the mandibular appliance of Stubbs as modified by Hawkins such that the mandibular applicant is hollow and comprises a medicament in the mandibular appliance as taught by Hawkins because this element is known to provide a nutritional supplement to the user in order to promote the health of the user.
In regards to claim 69, Stubbs and Hawkins teach the apparatus of claim 43. Stubbs does not teach that the buccal tubes are hollow and have a medicament therein.
However, Hawkins teaches in Figure 6 and [0036-0037] that the buccal tubes (inasmuch as the left and right arms of mouthguard 600 include tubular passage 630, as shown in Figure 6) are hollow (tubular passage 630 is a hollow structure) and have a medicament therein ([0037] teaches that supplement is provided in tubular passage 630; claim 4 teaches that the supplement contains vitamins, which is a medicament).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the buccal tubes of Stubbs as modified by Hawkins such that the buccal tubes are hollow and have a medicament therein as taught by Hawkins because this element is known to provide a nutritional supplement to the user in order to promote the health of the user.
In regards to claim 70, Stubbs and Hawkins teach the method of claim 62. Stubbs does not teach that the mandibular appliance comprises a material impregnated 
However, Hawkins teaches in Figure 6, [0036], [0038] and claim 4 an analogous method wherein the mandibular appliance (mouthguard 600) comprises a material (the material forming mouthguard 600) impregnated with a medicament ([0036] teaches that the mouthguard 600 includes supplement cavities 602 that are filled with supplement; claim 4 teaches that the supplement contains vitamins, which is a medicament), and the method further comprises releasing (by delivering, as taught in [0038]) the medicament (supplement) to a user’s mouth over time ([0038] teaches delivering a “rate of supplement release from the supplement cavities 602 desirable to the user and the expected duration”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method Stubbs as modified by Hawkins to include that the mandibular appliance comprises a material impregnated with a medicament, and the method further comprises releasing the medicament to a user’s mouth over time as taught by Hawkins because this step is known to provide a nutritional supplement to the user in order to promote the health of the user.
In regards to claim 71, Stubbs and Hawkins teach the method of claim 62. Stubbs does not teach that the mandibular appliance is hollow and comprises a medicament in the mandibular appliance, and the method further comprises releasing the medicament to a user’s mouth over time.
However, Hawkins teaches in Figure 6, [0036], [0038] and claim 4 an analogous method wherein the mandibular appliance (mouthguard 600) is hollow (at supplement 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method Stubbs as modified by Hawkins to include that the mandibular appliance is hollow and comprises a medicament in the mandibular appliance, and the method further comprises releasing the medicament to a user’s mouth over time as taught by Hawkins because this step is known to provide a nutritional supplement to the user in order to promote the health of the user.
In regards to claim 72, Stubbs and Hawkins teach the method of claim 62. Stubbs does not teach that the buccal tubes of the mandibular appliance includes contain a medicament, and the method further comprises releasing the medicament to a user’s mouth over time.
However, Hawkins teaches in Figure 6, [0036-0038] and claim 4 an analogous method wherein the buccal tubes (inasmuch as the left and right arms of mouthguard 600 include tubular passage 630, as shown in Figure 6) of the mandibular appliance (mouthguard 600) includes contain a medicament ([0037] teaches that supplement is 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method Stubbs as modified by Hawkins to include that the buccal tubes of the mandibular appliance includes contain a medicament, and the method further comprises releasing the medicament to a user’s mouth over time as taught by Hawkins because this step is known to provide a nutritional supplement to the user in order to promote the health of the user.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (US 3,818,906), in view of Hawkins (US 2013/0087157) and further in view of Alglave (US 2018/0344507).
In regards to claim 46, Stubbs and Hawkins teach the apparatus of claims 43 and 44. Stubbs and Hawkins do not teach that the lingual lift pad comprises two forks defining a gap therebetween, the gap being configured to receive a lingual frenulum when mounted to the user’s lower jaw and teeth.
However, Alglave teaches in Figures 1, 2 and 4 and [0092] an analogous device (“intraoral device,” taught in the abstract) wherein the lingual lift pad (blade 1; shown in Figure 9a to receive the tongue L thereon) comprises two forks (two tabs 11) defining a gap (median notch 6) therebetween (as shown in Figures 1, 2 and 4), the gap (median 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the lingual lift pad of Stubbs as modified by Hawkins such that the lingual lift pad comprises two forks defining a gap therebetween, the gap being configured to receive a lingual frenulum when mounted to the user’s lower jaw and teeth as taught by Alglave because this element is known to “arrange a space for the tongue frenulum and be atraumatic,” as Alglave teaches in [0092]. Since the lingual lift pad (head 16) of Stubbs is engaged by the user’s tongue in use (see abstract of Stubbs), such a modification would be beneficial.

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (US 3,818,906), in view of Hawkins (US 2013/0087157) and further in view of Sanders (US 2014/0227657).
In regards to claim 55, Stubbs and Hawkins teach the apparatus of claim 43. Stubbs and Hawkins do not teach a heater mounted within the mandibular appliance.
However, Sanders teaches in Figures 2a and 2c, [0144] and [0146] an analogous device (mouthpiece device 1) with a heater (heating elements 18) mounted within (as shown in Figure 2c) the mandibular appliance (mouthpiece device 1).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the mandibular appliance of Stubbs as modified by Hawkins to include a heater mounted within the mandibular appliance as .

Claims 56, 57 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (US 3,818,906), in view of Hawkins (US 2013/0087157) and further in view of Way et al. (US 2018/0078337).
In regards to claims 56 and 57, Stubbs and Hawkins teach the apparatus of claim 43. Stubbs and Hawkins do not teach a motor configured to vibrate the mandibular appliance at a muscle-soothing or healing frequency; wherein the frequency is between 25 Hz and 150 Hz.
However, Way et al. teaches in the Figure 5, abstract, [0003] and [0063-0064] an analogous device (mouthpiece 302) with a motor (“motor” taught in [0063-0064]) configured to vibrate the mandibular appliance ([0063] teaches “the motor may be any type of motor that can cause mouthpiece 302 or the proximal end 301 to vibrate;” Figure 5 teaches the mouthpiece 302 being structured such that it is capable of engaging a user’s mandibular dentition) at a muscle-soothing or healing frequency (the abstract and [0003] teaches that the vibration frequency reduces pain or discomfort); wherein the frequency is between 25 Hz and 150 Hz ([0064] teaches “the motor can be configured to vibrate mouthpiece 302 at a frequency higher than about 80 Hz, such as at a frequency between about 100 Hz to about 120 Hz”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the mandibular appliance of Stubbs as 
In regards to claim 65, Stubbs and Hawkins teach the method of claim 62. Stubbs and Hawkins do not teach vibrating the mandibular appliance while mounted to a user’s lower jaw and teeth.
However, Way et al. teaches in the abstract an analogous method that includes vibrating the mandibular appliance (“mouthpiece” taught in the abstract) while mounted to a user’s lower jaw and teeth (the abstract teaches “placing a proximal end of a mouthpiece intraorally into vibrational contact with a dentition of the user, activating a vibration unit so as to deliver vibration at a frequency higher than about 80 Hz to the dentition of the user”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the method of Stubbs as modified by Hawkins to include vibrating the mandibular appliance while mounted to a user’s lower jaw and teeth as taught by Way et al. because this step is known to reduce oral discomfort, as Way et al. teaches in the abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Razmovski (US 2010/0043804)
Hart et al. (US 2017/0020716)
Walls (US 9,375,289)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/19/2021